Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the best known prior art fails to anticipate or render obvious the claimed liner for a shaped charge, most notably and with respect to independent claim 20, the features of, “whereby the penetrating portion consists of the material of the coating, wherein: the coating comprises at least one metal; the coating has a density greater than 10000 kg/m3; the thickness ratio of the carrier to the coating ranges from 100:1 to 1:1; the oxygen content in the coating is less than 100 ppm; the metal of the coating is selected from tungsten, lead, molybdenum, silver, tantalum, platina, or mixtures thereof.; and the average particle size of the coating ranges from 0.1 to 100 nm”, and most notably with respect to independent claim 40, the features of, “whereby the penetrating portion consists of the material of the coating, wherein: the coating comprises at least one metal; the coating has a density greater than 10000 kg/m3; the thickness ratio of the carrier to the coating ranges from 100:1 to 1:1; the oxygen content in the coating is less than 100 ppm; the metal of the coating is selected from tungsten, lead, molybdenum, silver, tantalum, platina, or mixtures thereof; and the porosity of the coating ranges from about 0.0001 to 1.5 %”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S BERGIN whose telephone number is (571)272-6872.  The examiner can normally be reached on M-F 9am - 5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES S BERGIN/Primary Examiner, Art Unit 3641